DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, species I(b), claims 1-10, in the reply filed on October 22, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 22, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 20, 2019, August 23, 2019 and August 31, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the semiconductor", as recited in claim 1, line 2, is unclear as to the semiconductor of which element applicant refers: "a semiconductor device" or "a laterally diffused metal oxide semiconductor transistor", as recited in claim 1, line 1-2.
The term "high-voltage" in claim 5 is a relative term which renders the claim indefinite. The term "high-voltage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claimed limitation of "a second doping type", as recited in claim 8, is unclear as to whether said limitation is the same as or different from "a second doping type", as recited in claim 1.
The claimed limitation of "the first", as recited in claim 10, is unclear as to the semiconductor of which element applicant refers: "a first deep well region", as recited in claim 1 or "a first well region", as recited in claim 8.
The claimed limitation of "second well regions", as recited in claim 10, lines 3-4, is unclear as to whether said limitation is the same as or different from "a second well region", as recited in claim 10, line 2.
Claim 10 recites the limitation "the same junction depth" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olofsson (2004/0241950).
As for claim 1, Olofsson shows in Fig. 14 and related text a semiconductor device having a laterally diffused metal oxide semiconductor (LDMOS) transistor, the semiconductor comprising: 
a) a first deep well region 19 having a first doping type P ([0033]); 
b) a drift region 45 located in the first deep well region and having a second doping type N ([0038]); and 
c) a drain region 53 located in the drift region and having the second doping type, wherein the second doping type is opposite to the first doping type ([0039]), 

The limitation "a doping concentration peak of the first deep well region is located below the drift region to optimize the breakdown voltage and the on-resistance of the LDMOS transistor" has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 2, Olofsson shows a body region 31 located in the first deep well region and having the first doping type (Fig. 14; [0035]).



As for claim 4, Olofsson shows a gate structure 33/35/56 located on a surface of the first deep well region ([0035]; [0056]), wherein at least a portion of the first deep well region is located below the gate structure between the source region and the drain region (Fig. 14).

As for claim 5, Olofsson shows the gate structure comprises: 
a) a high-voltage drain oxide layer (a portion of) 33 located on a surface of the drift region; 
b) a gate oxide layer (another portion of) 33 located on the surface of the first deep well region and in contact with the high-voltage drain oxide layer; and 
c) a gate conductor 35 located on the gate oxide layer and the high-voltage drain oxide layer, wherein the gate conductor is located between the source region and the drain region.

As for claim 6, Olofsson shows the gate structure further comprises sidewall spacers 56 located on surfaces of both sidewalls of the gate conductor (Fig. 14).

As for claim 7, Olofsson shows a buried layer 11 ([0033]) having the second doping type in a substrate 1 having the first doping type ([0031]), wherein the first deep well region is located in the substrate, and the buried layer is located below the first deep well region (Fig. 14).

As for claim 8, Olofsson shows a first well region 25 ([0034]) having a second doping type N in the substrate, wherein the first well region is located at opposite sides of the first deep well region, the first well region is in contact with the buried layer, and the first deep well region is surrounded by the buried layer and the first well region (Fig. 14).

Claim(s) 1-5, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gui et al. (2012/0256252).
As for claim 1, Gui et al. show in Fig. 11 and related text a semiconductor device having a laterally diffused metal oxide semiconductor (LDMOS) transistor ([0028]), the semiconductor comprising: 
a) a first deep well region 202b having a first doping type P ([0029], line 15); 
b) a drift region 210 located in the first deep well region and having a second doping type N ([0035]); and 
c) a drain region D located in the drift region and having the second doping type ([0038]), wherein the second doping type is opposite to the first doping type, 
d) wherein a doping concentration peak of the first deep well region is located below the drift region to optimize the breakdown voltage and the on-resistance of the LDMOS transistor.
The limitation "a doping concentration peak of the first deep well region is located below the drift region to optimize the breakdown voltage and the on-resistance of the LDMOS transistor" has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 2, Gui et al. show a body region 209a located in the first deep well region and having the first doping type ([0033], [0040]).

As for claim 3, Gui et al. show a source region S and a body contact region 214 located in the body region, wherein the source region has the second doping type (0038]), and the body contact region has the first doping type ([0040]).

As for claim 4, Gui et al. show a gate structure 208a/206b/pad oxide (not shown; [0030]-[0032]) located on a surface of the first deep well region, wherein at least a portion of the first deep well region is located below the gate structure between the source region and the drain region (Fig. 11).


a) a high-voltage drain oxide layer 206b located on a surface of the drift region ([0031]); 
b) a gate oxide layer located (pad oxide, not shown) on the surface of the first deep well region and in contact with the high-voltage drain oxide layer ([0030]); and 
c) a gate conductor 208a located on the gate oxide layer and the high-voltage drain oxide layer ([0032]), wherein the gate conductor is located between the source region and the drain region (Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 6-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gui et al. (2012/0256252) in view of Olofsson (2004/0241950).
As for claim 6, Gui et al. disclosed substantially the entire claimed invention, as applied to claim 5 above, except sidewall spacers located on surfaces of both sidewalls of the gate conductor.
Olofsson teaches in Fig. 14 and related text the gate structure 33/35/56 further comprises sidewall spacers 56 located on surfaces of both sidewalls of the gate conductor 35.
Gui et al. and Olofsson are analogous art because they are directed to a MOS transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gui et al. with the specified feature(s) of Olofsson because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to locate sidewall spacers on surfaces of both sidewalls of the gate conductor, as taught by Olofsson, in Gui et al.'s device, in order to provide a better implantation shield for the channel region, increase the initial lateral 

As for claim 7, Gui et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, including a buried layer 201 having the second doping type in a substrate ([0028]), wherein the first deep well region is located in the substrate, and the buried layer is located below the first deep well region (Fig. 11).
Gui et al. do not disclose the substrate having the first doping type.
Olofsson teaches in Fig. 14 and related text the substrate 1 having the first doping type ([0031], lines 1).
Gui et al. and Olofsson are analogous art because they are directed to a MOS transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gui et al. with the specified feature(s) of Olofsson because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the substrate having the first doping type, as taught by Olofsson, in Gui et al.'s device, in order to improve conductivity of the device.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 8, the combined device shows a first well region 202a (Gui: [0029]) having a second doping type in the substrate, wherein the first well region is located at opposite sides of the first deep well region, the first well region is in contact with the 

As for claim 9, the combined device shows at least one of an NMOS structure, a PMOS structure, and an asymmetry MOS structure in the substrate (Gui: [0028]; Fig. 11).

As for claim 10, Gui et al. and Olofsson disclosed substantially the entire claimed invention, as applied to claim 9 above, including the at least one of the NMOS structure, the PMOS structure, and the asymmetry MOS structure comprises a second well region 202c of the second doping type in the substrate (Gui: Fig. 11; [0029], lines 24-25). 
Gui et al. and Olofsson do not disclose the first and second well regions have the same junction depth.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the first and second well regions having the same junction depth, in Gui et al. and Olofsson's device, in order to improve the performance of the device. Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811